SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

627
KA 14-00311
PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CARLOS SANTIAGO, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Monroe County Court (Victoria M.
Argento, J.), rendered November 14, 2013. Defendant was resentenced
upon his conviction of sexual abuse in the first degree and unlawful
imprisonment in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court